Citation Nr: 0303093	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  96-48 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
splenectomy as a result of stab wounds to the abdomen, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of 
incisional herniorrhaphy secondary to a splenectomy, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from February 1954 to 
January 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the RO inter 
alia denied entitlement to increased evaluations for the 
appellant's service-connected disabilities.  The procedural 
posture of this case is discussed in detail in the Board's 
March 1999 and March 2001 remands.  


FINDINGS OF FACT

1.  Residuals of splenectomy as a result of stab wounds to 
the abdomen have been assigned a 30 percent evaluation since 
January 1, 1959.  

2.  Residuals of splenectomy as a result of stab wounds to 
the abdomen do not include any systemic infections with 
encapsulated bacteria or impairment of immune response, blood 
filtration or regulation, or iron reutilization.  

3.  Incisional herniorrhaphy residuals are manifested by 
superficial scars that do not limit function.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for residuals of 
splenectomy as a result of stab wounds to the abdomen, 
currently evaluated as 30 percent disabling, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.951(b), 
4.1, 4.2, 4.117, Diagnostic Code 7706 (1995 and 2002).  

2.  The criteria for an increased evaluation for residuals of 
incisional herniorrhaphy secondary to a splenectomy, 
currently evaluated as 10 percent disabling, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.114, 4.118, Diagnostic Codes 7339, 7804 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claims involve requests for increased evaluations; no 
particular application form is required.  Thus, there is no 
issue as to provision of a form or instructions for applying 
for these benefits.  38 U.S.C.A. § 5102 (West 2002); 
38 C.F.R. § 3.159(b)(2) (2002). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  This claim began with the 
appellant's May 1993 claim, well before the enactment of the 
VCAA.  Although the RO did not initially fully inform the 
appellant of what information or evidence should be provided 
by him and what information or evidence VA would help him 
obtain, the record documents that the veteran has been so 
notified over the course of the appeal, as contemplated by 
the VCAA.  After the appellant initiated his claim in May 
1993, the RO sent him a May 1993 letter providing him with 
appropriate release forms for any medical evidence he could 
identify.  He was thus notified of the information he was 
responsible for providing, and that VA would help him get 
that evidence.  He provided a release for records for a 
private physician, Dr. Whiting; the RO issued a June 1993 
letter to Dr. Whiting asking for record.  In a June 1993 
letter, the RO informed the appellant that it had requested 
records from Dr. Whiting.  In March 1999, the Board remanded 
the claims to the RO for additional evidentiary development.  
In that remand, the Board informed the appellant of its 
responsibility to obtain VA treatment records.  The Board 
also discussed the rating criteria for evaluation of both 
disabilities, which again provided notice to the appellant of 
the information or evidence needed to substantiate the 
claims.  Because the development mandated in March 1999 was 
not complete, the Board again remanded the claims in March 
2001, and again discussed the rating criteria and VA's 
responsibility to obtain medical records in its possession, 
such as VA clinical and hospital records.  The remands, as 
well as October 1999 and September 2001 letters from the RO, 
informed the appellant of his need to report for VA 
examinations.  In February 2002, the RO sent the appellant a 
letter outlining its responsibilities under the VCAA.  The 
letter informed him that he could help VA by identifying any 
additional information or evidence that he wanted VA to get, 
sending evidence needed as soon as possible, and providing 
release forms for each doctor or hospital where he had been 
treated.  That letter also informed him that VA would help 
him by getting medical records, employment records, or 
records from Federal agencies that he identified.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  Prior to the Board's first remand in 
March 1999, the record included private clinical records from 
Dr. Whiting and some VA surgical records.  In its March 1999 
remand, the Board directed the RO to obtain complete medical 
records from the VA Medical Center at Bay Pines, Florida, 
since 1985.  Records were obtained from that facility through 
March 1999 and associated with the record in April 1999.  As 
the case was again remanded in March 2001 for further 
development, the Board directed the RO to obtain Bay Pines VA 
Medical Center records since March 1999; these records were 
obtained and received in August 2001.  The appellant has not 
identified any other sources of treatment.  The Board 
concludes that VA has undertaken reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant VA examinations in 
July 1994, October 1999, and September 2001.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO. 



II.  Analysis

A.  Generally Applicable Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. pt. 4 (2002).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 (2002) requires that 
each disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 (2002) requires 
that medical reports be interpreted in light of the whole-
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 (2002) provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.

B.  Factual Background

The service medical records show the appellant was in a fight 
with another soldier in June 1955, where he received 
penetrating wounds to the back and the left side of the 
thorax, and puncture wounds to the left upper and lower arm, 
the right wrist, and the right side of the upper abdomen.  It 
was necessary to remove the spleen, and a splenectomy was 
performed in June 1955.  The wounds were found to be in the 
line of duty.  VA granted service connection by a May 1956 
rating decision for residuals of stab wounds manifested by 
splenectomy and scars of the left posterior chest and abdomen 
and a left flank incisional scar, rated 30 percent disabling, 
and puncture wounds left arm and right wrist, assigned a 
noncompensable evaluation.  

In January 1969, the appellant was admitted to a VA medical 
facility for repair of an incisional hernia secondary to the 
splenectomy.  The repair was completed without complications.  
Service connection was established by an April 1969 rating 
action for residuals of an incisional herniorrhaphy, rated as 
noncompensable.  

In May 1993, the appellant filed a claim seeking a rating 
greater than 30 percent for residuals of a splenectomy 
secondary to the stab wounds of the abdomen and a compensable 
rating for residuals of the incisional herniorrhaphy.  

In a June 1993 letter, Dr. Whiting reported that the 
examination was generally benign with the multiple surgical 
incisions in the abdomen.  It was noted that the appellant 
had two abdominal procedures, the splenectomy in 1955 and the 
partial cholectomy, both of which were complicated by 
incisional hernias.  Clinical records in April 1993 noted 
that the appellant had a splenectomy secondary to trauma and 
then incisional hernia repair, and that there was 
diverticulitis associated with partial cholectomy and minimal 
symptoms from left inguinal hernia repair.  

VA hematologic examination in July 1994 included a diagnosis 
of splenectomy secondary to stab wound of the abdomen and 
lymphatics.  The appellant complained of progressive fatigue 
for the previous four or five years, though he had a history 
of chest pain due to angina and coronary insufficiency.  
Examination of the abdomen showed a long abdominal scar to 
the left of the midline from the previous splenectomy.  The 
scar was slightly tender to touch; the liver was not 
palpable.  The diagnoses included postoperative status 
splenectomy.  

VA intestinal examination in July 1994 indicated that the 
appellant had no complaints regarding the bowels.  
Examination revealed the abdomen to be moderately obese and 
tender and an easily reducible inguinal hernia.  He had three 
moderately tender scars measuring 26, 10, and 17 centimeters 
on the abdomen.  The first two were vertical and the last 
horizontal, for repair of the abdominal hernia.  It was noted 
that the appellant wore an elastic brace around the abdomen 
for comfort.  There was no bowel or abdominal disturbance.  
The diagnoses included status post operative left colon 
resection for diverticulitis, easily reducible small left 
inguinal hernia, and status post operative surgery for 
abdominal hernia.  

VA scars examination in July 1994 indicated that the 
appellant complained of current fatigue, cramps in the lower 
left back in the right flank area, and no real subjective 
complaints concerning the multiple scar areas.  Examination 
revealed seven scars:  

?	1 centimeter (cm) by 1 millimeter (mm) linear scar, 
with normal color and flat depth, in left posterior 
back area.  
?	1.5 cm by 1 mm linear scar, with normal color, smooth 
texture, and flat depth.  
?	1.8 cm square linear scar, smooth, with shallow depth 
and normal color, in the left lateral flank area.  
?	27 cm by 1.5-2 cm vertical scar, slightly to the left 
of the midline.  
?	26 cm by 1.5 cm vertical scar, exactly in the midline, 
with slight adherence in the lower distal portion.  
?	14 cm by 1 cm horizontal scar, in the right upper 
quadrant.  
?	12 cm scar, in the left lower quadrant from a right 
herniorrhaphy.  

There was no keloid formation and otherwise no adherence or 
evidence of herniation.  There was no inflammation, swelling, 
depression, or ulceration.  Vascular supply appeared normal.  
There was some diffuse mid and lower abdominal pain with 
palpation.  Photographs showed the scars were not repugnant.  
Limitation of function of any part affected was not apparent.  
The diagnoses included multiple scars secondary to stab wound 
and multiple abdominal surgeries related to stab wound. i.e., 
splenectomy plus incisional herniorrhaphy from the 
splenectomy, plus postoperative colon resection for 
perforated colon with diverticulitis.  

VA examination in October 1999 showed diagnoses of multiple 
scars secondary to stab wounds, posterior, and multiple 
abdominal surgeries related to the stab wound, post 
splenectomy secondary to stab wound, and postoperative colon 
resection for perforated colon and diverticulitis.  It was 
noted that the appellant complained of cramps in his back, 
abdominal, and left flank areas where his splenectomy was 
done.  A total of seven scars were noted, with similar 
findings as discussed in the July 1994 examination.  There 
were no keloid formations noted, mild large midline scars 
lower distal portion appears to be slightly adherent.  No 
evidence of herniation, inflammation, swelling, ulceration, 
or objective abdominal tenderness.  

VA examination in September 2001 indicated that the claims 
file and the remand directives were reviewed.  Examination 
revealed the abdomen to be obese and without evidence of 
herniation, even when the appellant attempted to sit up, 
increasing the pressure on the abdominal wall.  There were 
multiple scars on the abdominal wall that were described, 
measured, and photographed previously.  None of these scars 
were active or open and all were well healed.  The abdominal 
wall appeared to be of reasonably good strength.  The 
assessment was status post splenectomy secondary to a 
service-connected stab wound.  It was noted that the 
appellant complained of cramping in the left flank area that 
was not usually seen in status post splenectomy.  The 
examiner explained that splenectomy was usually associated 
with an increased susceptibility to encapsulated pneumococcus 
bacteria, but that the appellant did not appear to have had 
pneumococcal meningitis or pneumococcal pneumonia.  There was 
no other symptomatology associated with splenectomy.  In 
terms of the hernias, the residual of the service-connected 
hernia was a scar, measured and photographed in a previous 
examination.  The examiner reported that it was not possible 
to distinguish between the symptomatology due to nonservice-
connected hernias versus the service-connected hernia.  

VA clinical records through June 2002, received in April 1999 
and in August 2002, show references to the service-connected 
disabilities, though no specific treatment.  Clinical records 
in February 1997 showed complaints of left upper quadrant 
pain on bending and turning.  Surgical reports in May 1997 
and January 1998 showed repair of a large sliding left 
inguinal hernia and repair of a right inguinal herniorrhaphy, 
respectively.  

C.  Residuals of Splenectomy

Service-connected residuals of splenectomy are evaluated 
under Diagnostic Code 7706.  During the pendency of the 
appeal, the criteria for evaluating hemic and lymphatic 
system disorders in the VA Schedule for Rating Disabilities, 
38 C.F.R. § pt. 4 (1995), was amended, effective October 23, 
1995.  See 60 Fed. Reg. 49,225-28 (September 22, 1995).  
Under the old criteria, the only available evaluation for 
residuals of splenectomy was a 30 percent disability rating.  
38 C.F.R. § 4.117, Diagnostic Code 7706 (1995).  That rating 
is protected, as it was initially effective January 1, 1959, 
more than 20 years ago.  See 38 C.F.R. § 3.951(b) (2002) (a 
disability continuously rated at or above any evaluation of 
disability for 20 or more years will not be reduced, except 
based on a showing of fraud).  A higher rating might 
alternatively be assigned under other related diagnostic 
codes, but there is no evidence that the appellant has a form 
of some other hemic or lymphatic system disorder, such as 
anemia, leukemia, Hodgkin's disease, non-Hodgkin's lymphoma, 
adenitis, or sickle cell anemia, that would be required for 
application of these criteria.  See 38 C.F.R. § 4.117, 
Diagnostic Codes 7700-7705, 7707-7715 (1995).  

The new criteria provide for a 20 percent disability rating 
for residuals of splenectomy, but complications such as 
systemic infections with encapsulated bacteria are rated 
separately.  38 C.F.R. § 4.117, Diagnostic Code 7706 (2002).  
The amended regulations contemplate assignment of separate 
evaluations for complications of a splenectomy, if manifested 
to a compensable degree.  60 Fed. Reg. 49,225 (September 22, 
1995).  It was noted that the spleen has many functions in 
the areas of immune response, filtration of the blood, iron 
reutilization, blood volume regulation and others, and that a 
splenectomy increases susceptibility to certain infections, 
such as those caused by encapsulated pneumococcus bacteria.  
Id.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the appellant is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  As discussed above, application of 
the old version of the criteria provides for no more than the 
protected 30 percent evaluation.  In analyzing this claim, 
therefore, the Board must from October 23, 1995, determine 
whether the new version of the rating criteria warrants an 
increased in the assigned evaluation.  

For a rating greater than 20 percent, there must be 
complications such as systemic infections with encapsulated 
bacteria.  These complications are rated separately, if 
manifested to a compensable degree.  38 C.F.R. § 4.117, 
Diagnostic Code 7706 (2002).  Such complications might 
include impairment of immune response, blood filtration or 
regulation, iron reutilization, and others.  The evidence 
discussed above provides no evidence that the appellant has 
symptomatology indicative of these disorders.  Splenectomy 
further increases a person's susceptibility to certain 
infections, such as those caused by encapsulated pneumococcus 
bacteria, as discussed by the VA examiner in September 2001.  
That examiner also explained that the appellant did not 
appear to have had pneumococcal meningitis or pneumococcal 
pneumonia.  It was noted that the appellant complained of 
cramping in the left flank area that was not usually seen in 
status post splenectomy, but that there was no other 
symptomatology associated with splenectomy.  Neither the 
other VA examinations in 1994 and 1999, nor the VA clinical 
records through June 2002, reported any systemic infections 
with encapsulated bacteria or impairment of immune response, 
blood filtration or regulation, or iron reutilization.  

A higher rating might alternatively be assigned under other 
related diagnostic codes, but there is no evidence that the 
appellant has a form of some other hemic or lymphatic system 
disorder, such as anemia, leukemia, Hodgkin's disease, non-
Hodgkin's lymphoma, adenitis, or sickle cell anemia, that 
would be required for application of these criteria.  See 
38 C.F.R. § 4.117, Diagnostic Codes 7700-7705, 7707-7716 
(2002).

In short, there is no indication of increased residual 
symptomatology associated with the status postoperative 
splenectomy.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against entitlement to an 
increased evaluation for residuals of splenectomy as a result 
of stab wounds to the abdomen, currently evaluated as 30 
percent disabling.  

C.  Residuals of Incisional Herniorrhaphy

Service-connected residuals of an incisional herniorrhaphy as 
a result of the service-connected splenectomy is evaluated 
under Diagnostic Code 7339-7804, with a 10 percent disability 
rating for a painful scar.  The appellant also had a ventral 
incisional herniorrhaphy in January 1984 and has had left and 
right inguinal hernias.  The appellant maintains that his 
abdominal wall has weakened.  

Under Diagnostic Code 7339 for postoperative ventral hernia, 
the following ratings may be assigned:  

100 percent:  Massive, persistent, severe diastasis 
of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of 
abdominal wall so as to be inoperable.  
40 percent:  Large, not well supported by belt 
under ordinary conditions.  
20 percent:  Small, not well supported by belt 
under ordinary conditions, or healed ventral hernia 
or post-operative wounds with weakening of 
abdominal wall and indication for a supporting 
belt.  
10 percent:  Wounds, postoperative, healed, no 
disability, belt not indicated.  

38 C.F.R. § 4.114 (2002).  

The September 2001 VA examination revealed the abdomen to be 
without evidence of herniation, even when the appellant 
attempted to sit up, increasing the pressure on the abdominal 
wall.  The examiner reported that the only residual of the 
service-connected hernia was a well-healed scar; there were 
other scars associated with other nonservice-connected 
hernias, although the examiner noted it was not possible to 
distinguish between the symptomatology due to nonservice-
connected hernias versus the service-connected hernia.  Thus, 
the evidence supports assignment of a 10 percent evaluation 
under Diagnostic Code 7339, though not a higher evaluation, 
for there is no indication of herniation.  

The scar might alternatively be evaluated using the criteria 
of Diagnostic Codes 7803, 7804, or 7805.  Prior to August 30, 
2002, a 10 percent evaluation could be assigned under 
Diagnostic Code 7803 for superficial scars that are poorly 
nourished with repeated ulcerations, or under Diagnostic Code 
7804 for superficial scars, tender and painful on objective 
demonstration; under Diagnostic Code 7805, the disability 
could be rated for other scars rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118 (2002).  
From August 30, 2002, a 10 percent evaluation could be 
assigned under Diagnostic Code 7803 for unstable superficial 
scars (where there is frequent loss of skin covering the 
scar), or under Diagnostic Code 7804 for superficial scars, 
painful on examination; under Diagnostic Code 7805, the 
disability could be rated for other scars rated on limitation 
of function of the affected part.  67 Fed. Reg. 49,590-99 
(Jul. 31, 2002) (to be codified as amended at 38 C.F.R. 
§ 4.118).  

The record does not show that VA ever informed the appellant 
of these revised criteria.  See 38 C.F.R. § 20.903 (providing 
for notification of law to be considered by the Board and 
opportunity for response); cf. Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (before Board addresses a question not 
yet addressed by the RO, it must consider whether appellant 
had adequate notice of the need and an opportunity to submit 
evidence or argument, and whether, in their absence, claimant 
is prejudiced). 

Here, the revised criteria provide for minor and 
insignificant changes in the criteria for Diagnostic Codes 
7803 (the new version refers to unstable scars, and does not 
discuss nourishment or ulceration) or 7804 (the new version 
does not include the term "tender", but continues to use 
the term "painful").  Diagnostic Code 7805 is the same 
under both old and new versions.  The Board sees no prejudice 
in applying these criteria to the case at hand absent 
notification to the appellant, for the change is not material 
to an understanding of the severity of the disability.  
Therefore, the Board must evaluate the claim for an increased 
rating prior to August 30, 2002, under the old version of 
Diagnostic Code 7804, and it must evaluate the claim from 
August 30, 2002, under both the old criteria in the 
VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to the appellant, if indeed one is more favorable 
than the other.  

The record includes no evidence indicating that the service-
connected scar is unstable, poorly nourished, ulcerative, 
tender, or painful.  Nor is there any indication of limited 
function of the abdomen, the part affected by the scar.  
Thus, a 10 percent evaluation may not be assigned under 
either the old or the new versions of Diagnostic Codes 7803, 
7804, or 7805.  Moreover, the criteria for a 10 percent 
evaluation under Diagnostic Code 7339 are based on the 
condition of the wound, which would include any scarring.  
Thus, a separate 10 percent evaluation may not be assigned 
under that criteria.  Nor is a higher evaluation warranted; 
there is no suggestion of continued herniation caused by the 
incisional herniorrhaphy requiring a belt under ordinary 
conditions or weakening of the abdominal wall, requirements 
for a 20 percent evaluation under Diagnostic Code 7339. 

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an increased 
evaluation for residuals of incisional herniorrhaphy 
secondary to a splenectomy, currently evaluated as 10 percent 
disabling.  




ORDER

An increased evaluation for residuals of splenectomy as a 
result of stab wounds to the abdomen, currently evaluated as 
30 percent disabling, is denied.  

An increased evaluation for residuals of incisional 
herniorrhaphy secondary to a splenectomy, currently evaluated 
as 10 percent disabling, is denied.  



		
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

